Citation Nr: 1821943	
Decision Date: 04/12/18    Archive Date: 04/25/18

DOCKET NO.  11-24 047	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for gout.


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

M. Alhinnawi, Associate Counsel







INTRODUCTION

The Veteran served on active duty from December 1967 to December 1970.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

The Board notes that the Veteran previously filed a claim of service connection for a right foot disorder in February 2004, which was denied in a July 2004 rating decision.  He filed a petition to reopen his right foot claim in September 2009, which was denied in a March 2010 rating decision.  He filed his current claim of service connection for gout in December 2009.  As gout is a distinctly diagnosed disease, it is considered a separate and distinct claim.  See Boggs v. Peake, 520 F.3d 1330 (Fed. Cir. 2008).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran has a current diagnosis of gout.  See January 2010 Medical Treatment Record, Government Facility.  He asserts that he developed gout in service due to wearing boots and injuring his right foot.  See September 2011 Form 9.  He also asserts that skin nodules noted in August 1988 and November 1988 were the initial manifestations of gout, thereby showing continuity of symptomatology.  See November 2007 Medical Treatment Record, Government Facility; March 2018 Appellate Brief.  As there is evidence of a current disability, an in-service incident, and an indication that the two may be linked, the Veteran should be afforded a VA examination.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).



Accordingly, the case is REMANDED for the following action:

1. Identify and obtain any outstanding VA treatment records.  Any additional treatment records identified by the Veteran should be obtained and associated with his claims file.  If such efforts yield negative results, a notation to that effect should be inserted in the file.

2. Schedule the Veteran for a VA examination, by an appropriate medical specialist, for an opinion as to whether it is at least as likely as not that his gout had its onset in service or is otherwise etiologically related to his active service.

The examiner must acknowledge review of the pertinent evidence of record, including the Veteran's reports of symptom manifestation.  All necessary examinations, tests, and studies should be conducted.

The examiner should address the Veteran's assertion that he developed gout in service due to wearing boots that were too small and injuring his foot when a container fell on the front portion of his right foot.  The examiner should also address the Veteran's assertion that skin nodules noted in August 1988 and November 1988 are early manifestations of gout, as well as the Journal of Cytology article regarding skin nodules cited in the March 2018 appellate brief.

Rationale for the requested opinion shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, provide an explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or the limits of current medical knowledge with respect to the question.

3. Then, readjudicate the appeal.  If the decision is adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then return the claim to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252, only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

